Citation Nr: 1224595	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar strain. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar strain. 

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar strain. 

4.  Entitlement to service connection for hallux valgus, right great toe, to include as secondary to service-connected lumbar strain. 

5.  Entitlement to service connection for hallux valgus, left great toe, to include as secondary to service-connected lumbar strain. 

6.  Entitlement to service connection for a right hip/thigh disorder, to include as secondary to service-connected lumbar strain. 

7.  Entitlement to service connection for a left hip/thigh disorder, to include as secondary to service-connected lumbar strain. 

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbar strain. 

9.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected lumbar strain. 

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to May 1985. This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

This case was remanded by the Board in November 2010 for further development.  With respect to the issues decided herein, the Board is satisfied as to substantial compliance with its November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included affording the Veteran a VA examination to ascertain the existence and etiology of any residual neurologic bowel or bladder impairment and affording the Veteran a VA examination to ascertain the etiology of any lower extremity joint disorder found, to specifically include disorders of the bilateral knees, bilateral feet, bilateral great toes, bilateral hips/thighs, and bilateral ankles.  As such, the case is now ready for disposition with respect to the issues decided herein. 

The Board notes that the issue of entitlement to service connection for residual neurologic bowel and bladder impairment, secondary to service-connected lumbar strain, was also remanded by the Board in its November 2010 remand.  However, entitlement to service connection was granted for this issue in a January 2012 rating decision, and it is no longer before the Board.  

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar strain; entitlement to an effective date earlier than July 24, 2006, for service connection for right lower extremity radiculopathy; entitlement to an effective date earlier than November 14, 2008, for service connection for left lower extremity radiculopathy; entitlement to an evaluation in excess of 40 percent for lumbar strain; and whether there was clear and unmistakable error in a December 7, 

2010, rating decision which assigned an combined evaluation for compensation of 50 percent have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for right and left knee disorders, as well as entitlement to a total disability rating for compensation purposes based on individual unemployability, are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorders are not related to military service or to a service-connected disability.

2.  The Veteran's hallux valgus of the right great toe is not related to military service or to a service-connected disability.

3.  The Veteran's hallux valgus of the left great toe is not related to military service or to a service-connected disability.

4.  The Veteran's right hip/thigh disorder is not related to military service or to a service-connected disability.

5.  The Veteran's left hip/thigh disorder is not related to military service or to a service-connected disability.

6.  The Veteran's right ankle disorder is not related to military service or to a service-connected disability.

7.  The Veteran's left ankle disorder is not related to military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Hallux valgus of the right great toe was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Hallux valgus of the left great toe was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  A right hip/thigh disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  A left hip/thigh disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  A right ankle disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

7.  A left ankle disorder was not incurred in, or aggravated by, active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Prior to initial adjudication, a letter dated in August 2006 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication). 

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

II.  Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Bilateral Foot Disorders, Hallux Valgus of the Right Great Toe, 
Hallux Valgus of the Left Great Toe

The Veteran seeks entitlement to service connection for a bilateral foot disorder, hallux valgus of the right great toe, and hallux valgus of the left great toe, all claimed as secondary to his service-connected lumbar strain.  

The Veteran's service treatment records are negative for any diagnosis of a foot disorder, to include hallux valgus. 

After separation from military service, the medical evidence of record shows that the Veteran presented with a erythematous, painful nodule on the medial aspect of his right big toe in July 2005; gout was indicated to be a possibility at that time.  He complained of pain throughout the right foot in November 2005, at which time it was indicated that he had been prescribed special shoes for a knot growing on his right foot to prevent surgery.  He was also prescribed naproxen and colchicine for gouty arthritis, which produced moderate relief.  The Veteran ambulated with a cane and was unable to stand for long periods of time due to pain.  In December 2005, he complained of bilateral heel pain.  He has consistently complained of bilateral foot pain since that time.  

The Veteran was afforded a VA feet examination in March 2011, at which time he was diagnosed as having bilateral hallux valgus, greater in the right foot than in the left foot; erosive arthroplasty in the first metatarsal joints, bilaterally, secondary to gout; a tiny right plantar surface calcaneal spur; and bilateral pes planus.  However, the examiner did not relate any of these disorders to the Veteran's period of service or to any service-connected disability.  With respect to bilateral hallux valgus, the examiner opined that the disorder was caused by a number of factors, including gout; however, the examiner explicitly stated that hallux valgus was not caused by lumbar strain.  With respect to gout, the examiner explained that the disorder was caused by overproduction or under excretion of uric acids, and that it was not caused by lumbar strain or any medication the Veteran was taking to treat his lumbar strain.  With respect to calcaneal spurs, the examiner opined that they were caused by the normal aging process and "could" be associated with plantar fasciitis; however, the examiner explicitly indicated that they were not caused by lumbar strain.  Finally, with respect to bilateral pes planus, the examiner explained that it was caused by a laxity of the ligaments in the feet and not by lumbar strain.  

As discussed above, service treatment records reflect no complaints of, treatment for, or diagnoses related to the bilateral feet or any symptoms reasonably attributed thereto.  Moreover, post-service evidence does not reflect foot symptomatology for many years after service discharge.  

The Veteran has specifically stated that his foot disorders are secondary to his service-connected lumbar strain, and not directly related to military service.  However, there is no evidence to support service connection on a secondary basis either.  As discussed above, the March 2011 VA examiner opined that the Veteran's various foot disorders were unrelated to his service-connected lumbar strain, but rather, they were attributable to factors unrelated to his period of active duty service or to any service-connected disability.  

The statements and testimony of the Veteran are not sufficient to prove that his currently diagnosed foot disorders are related to military service or to a service-connected disability.  Although the Veteran's statements are competent evidence to report the symptoms he experienced, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As he is not a physician, the Veteran's statements are not competent evidence to establish that his currently diagnosed foot disorders are related to military service or to a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran's currently diagnosed foot disorders are related to military service or to a service-connected disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for a bilateral foot disorder, hallux valgus of the right great toe, and hallux valgus of the left great toe is not warranted. 

Right Hip/Thigh Disorder, Left Hip/Thigh Disorder,
Right Ankle Disorder, Left Ankle Disorder

The Veteran also seeks entitlement to service connection for a right hip/thigh disorder, a left hip/thigh disorder, a right ankle disorder, and a left ankle disorder, all claimed as secondary to his service-connected lumbar strain.  

The Veteran's service treatment records are negative for any diagnoses of hip, thigh, or ankle disorders. 

After separation from military service, the medical evidence of record shows that the Veteran presented with left ankle pain and swelling in September 2004.  Due to mildly elevated uric acid levels; the diagnosis was having probable gout in multiple joints.  In July 2005, the Veteran complained of pain and swelling in his bilateral ankles.  However, upon examination, there was no erythema, warmth, or swelling.  The diagnosis was having gouty arthritis.  

The Veteran was afforded a VA joints examination in March 2011, at which time he was noted to have limitation of motion in the bilateral hips and bilateral ankles.  However, the examiner noted that the Veteran complained of low back pain limiting the movement of his bilateral hips, and therefore range of motion testing was not accurate.  X-rays were negative for degenerative or erosive changes in any of the joints.  The March 2011 examiner opined that these limitations of motion were "at least as likely as not related to the Veteran's service connected lumbar strain."  The examiner explained that the Veteran has significant pain in his lumbar spine which radiated into his lower extremities upon range of motion testing of his hips and ankles.  This pain caused the Veteran to guard his movements to prevent worsening of the pain, resulting in limited motion in the bilateral hips and ankles.

However, in January 2012, the RO determined that the March 2011 VA examiner's opinion was inadequate because the examiner failed to provide specific diagnoses for any disorders of the bilateral hips and ankles.  As such, the claims file was returned to the same examiner for an addendum opinion.  In a February 2012 addendum report, the examiner explained that the Veteran's ranges of motion were not limited due to any pathology of the hips or ankles; rather, the ranges of motion were limited due to the Veteran's decreased effort and complaints of pain in his low back upon movement of these joints.  Therefore, the examiner concluded that there were no diagnoses specific to the bilateral hips or ankles.  

Service connection is currently in effect for radiculopathy of the right and left lower extremities associated with the Veteran's service-connected lumbar strain.

As such, other than gout, there is no diagnosed disorder specific to the bilateral hips, thighs, or ankles.  As explained by the examiner in the March 2011 examination report, the Veteran's gout was caused by overproduction or under excretion of uric acids, and was not caused by his service-connected lumbar strain or any medication the Veteran was taking to treat his lumbar strain.  

As discussed above, service treatment records reflect no complaints of, treatment for, or diagnoses related to the bilateral hips, thighs, or ankles, or any symptoms reasonably attributed thereto.  Moreover, post-service evidence does not reflect hip, thigh, or ankle symptomatology for many years after service discharge.  

The Veteran has specifically stated that bilateral hips, thighs, and ankle disorders are secondary to his service-connected lumbar strain, and not directly related to military service.  The statements and testimony of the Veteran are not sufficient to prove that any disorder of the hips, thighs, and ankles is related to military service or to a service-connected disability.  Although the Veteran's statements are competent evidence to report the symptoms he experienced, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As he is not a physician, the Veteran's statements are not competent evidence to establish that bilateral hip, thigh, and ankle disorders are related to military service or to a service-connected disability.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Moreover, there is no medical evidence to support service connection on a secondary basis.  As discussed above, the VA examiner opined that the Veteran's gout was unrelated to his service-connected lumbar strain.  Accordingly, the 

preponderance of the medical evidence of record does not show that the Veteran's currently diagnosed hip, thigh, and ankle disorders are related to military service or to a service-connected disability.  See Gilbert, 1 Vet. App. at 56. As such, service connection for a disorders of the bilateral hips, thighs, and ankles are not warranted. 


ORDER

Service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for hallux valgus, right great toe, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for hallux valgus, left great toe, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for a right hip/thigh disorder, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for a left hip/thigh disorder, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for a right ankle disorder, to include as secondary to service-connected lumbar strain, is denied. 

Service connection for a left ankle disorder, to include as secondary to service-connected lumbar strain, is denied. 




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran also seeks to reopen claims of entitlement to service connection for a right knee disorder and a left knee disorder, also claimed as secondary to service-connected lumbar strain.  

In its November 2010 remand instructions, the Board directed that the Veteran be afforded a VA examination to ascertain the etiology of any lower extremity joint disorder found, to specifically include disorders of the bilateral knees, bilateral feet, bilateral hips/thighs, and bilateral ankles.  Pursuant to these instructions, the Veteran was afforded a VA joints examination in March 2011, at which time limitation of motion of the bilateral knees was noted.  However, the examiner noted that the Veteran complained of low back pain limiting the movement of his bilateral knees, and therefore range of motion testing was not accurate for the knees.  X-rays were negative for degenerative or erosive changes in any of the joints.  The March 2011 examiner opined that these limitations of motion were "at least as likely as not related to the Veteran's service connected lumbar strain."  The examiner explained that the Veteran had significant pain in his lumbar spine which radiated into his lower extremities upon range of motion testing of his knees.  This pain caused the Veteran to guard his movements to prevent worsening of the pain, resulting in limited motion in the bilateral knees.

However, in January 2012, the RO determined that the March 2011 VA examiner's opinion was inadequate because the examiner failed to provide specific diagnoses for any disorders of the knees.  As such, the claims file was returned to the same examiner for an addendum opinion.  In a February 2012 addendum report, the examiner explained that the Veteran's ranges of motion were not limited due to any pathology of the knees; rather, the ranges of motion were limited due to the Veteran's decreased effort and complaints of pain in his low back upon movement of these joints.  Therefore, the examiner concluded that there were no diagnoses specific to the knees.  

However, a review of the Veteran's VA treatment records reveals that he has been diagnosed with disorders of the bilateral knees in the past.  For instance, x-rays conducted in September 2004 revealed full thickness cartilage defect within the medial femoral condylar cartilage, cartilage defect within the medial patellofemoral cartilage, focal signal abnormality along the iliotibial band, and prepatellar bursitis.  The VA examiner in 2011, in finding that there were no diagnoses specific to the bilateral knees, failed to address the earlier diagnoses noted above.  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the claim must be remanded for another medical examination and opinion as the March 2011 and February 2012 VA medical reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

In addition, the Veteran seeks entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The Veteran's VA treatment records contain several references to the Veteran's inability to maintain gainful employment.  In addition, in a January 2008 decision, the Social Security Administration determined that the Veteran has been under a disability, as defined by the Social Security Act, since June 2004 due to his impairments of degenerative disc disease, degenerative joint disease, depression, anxiety, adjustment disorder, and posttraumatic stress disorder by history.  Although service connection is not in effect for depression, anxiety, adjustment disorder, or posttraumatic stress disorder, the orthopedic disorders of the lumbar spine are service-connected.  As such, the Board finds that the Veteran should be afforded an examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.

Accordingly, the case is remanded for the following action:
1.  The Veteran must be afforded a VA examination to determine whether his diagnosed knee disorders, to include the full thickness cartilage defect within the medial femoral condylar cartilage, cartilage defect within the medial patellofemoral cartilage, focal signal abnormality along the iliotibial band, and prepatellar bursitis identified in his VA treatment records are related to his military service or to a service-connected disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed disorders of the bilateral knees, to include cartilage defects, focal signal abnormality along the iliotibial band, and prepatellar bursitis, are related to the Veteran's active duty service.  The examiner must also state whether any diagnosed knee disorders, to include cartilage defects, focal signal abnormality along the iliotibial band, and prepatellar bursitis, are due to or aggravated by any service-connected disorder, to include lumbar strain.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

2.  The Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examinations must be placed in the Veteran's claims file.

4.  After the above actions have been completed, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


